Exhibit 99.3 Inner Mongolia Jin Ma Construction Company Ltd., Inner Mongolia Hotel Company Ltd., and Inner Mongolia Real Estate Development Company Ltd. COMBINED FINANCIAL STATEMENTS (UNAUDITED) March 31, 2007 Inner Mongolia Jin Ma Construction Company Ltd., Inner Mongolia Hotel Company Ltd., and Inner Mongolia Real Estate Development Company Ltd. INDEX TO COMBINED FINANCIAL STATEMENTS CONTENTS Unaudited Combined Financial Statements: Combined Balance Sheet – March 31, 2007 (Unaudited) F-2 Combined Statements of Operations (Unaudited) For the three and nine month periods ended March 31, 2007 and 2006 F-3 Combined Statements of Cash Flows (Unaudited) For the nine month periods ended March 31, 2007 and 2006 F-4 Notes to Unaudited Combined Financial Statements F-5 to F-14 F-1 INNER MONGOLIA JIN MA CONSTRUCTION COMPANY LTD. INNER MONGOLIA JIN MA HOTEL COMPANY LTD. AND INNER MONGOLIA JIN MA REAL ESTATE DEVELOPMENT COMPANY LTD. COMBINED BALANCE SHEET AS OF MARCH 31, 2007 (UNAUDITED) ASSETS Cash & cash equivalents $ 409,077 Accounts receivable, net of allowance for doubtful accounts of $1,529,329 3,864,612 Inventories 43,493 Advance to supplier 341,899 Other receivable 873,810 Due from related parties 356,600 Property and equipment - net 4,680,253 Real estate held for sale 3,037,082 Cost in excess of billings 14,343 Land rights 158,080 Security Deposits 129,184 Total Assets $ 13,908,433 LIABILITIES AND MEMBERS' EQUITY Liabilities: Loans payable $ 1,660,789 Accounts payable 537,955 Accrued expenses 916,756 Income tax payable 495,636 Advances from customers 701,686 Total Liabilities 4,312,822 Commitments - Members' equity: Shareholders' capital & members' equity 5,959,807 Retained earnings 3,252,680 Other comprehensive gain - foreign currency 383,124 Total Members' Equity 9,595,611 Total Liabilities and Members' Equity $ 13,908,433 See notes to combined financial statements F-2 INNER MONGOLIA JIN MA CONSTRUCTION COMPANY LTD. INNER MONGOLIA JIN MA HOTEL COMPANY LTD. AND INNER MONGOLIA JIN MA REAL ESTATE DEVELOPMENT COMPANY LTD. COMBINED STATEMENTS OF INCOME (UNAUDITED) For the Three Month Periods Ended For the Nine Month Periods Ended March 31, March 31, 2007 2006 2007 2006 NET REVENUES Construction $ 6,459,404 $ 911,988 $ 18,052,407 $ 11,677,531 Hotel 679,493 717,488 1,910,049 2,355,616 Real Estate 2,606 6,962 407,946 2,623,632 Total Revenues 7,141,503 1,636,438 20,370,402 16,656,779 COST OF SALES Construction 5,369,856 776,721 15,084,056 9,828,278 Hotel 364,390 399,218 1,001,087 1,208,418 Real Estate 1,843 4,578 288,644 1,724,988 Total Cost of sales 5,736,089 1,180,517 16,373,787 12,761,684 GROSS PROFIT 1,405,414 455,921 3,996,615 3,895,095 OPERATING EXPENSES: Hotel operating expenses 78,077 109,884 222,655 362,747 Salaries and employee benefits 34,272 54,435 129,840 227,006 General and administrative 101,764 98,168 779,649 512,642 Total Operating Expenses 214,113 262,487 1,132,144 1,102,395 INCOME FROM OPERATIONS 1,191,301 193,434 2,864,471 2,792,700 OTHER INCOME (EXPENSE): Other income 2,439 53 2,439 13,465 Other expense (13 ) (392 ) (2,100 ) (2,116 ) Interest income (4,592 ) 22 553 189 Interest expense (63,231 ) (20,404 ) (186,600 ) (226,626 ) Total Other Income (Expense) (65,397 ) (20,721 ) (185,708 ) (215,088 ) INCOME BEFORE INCOME TAX 1,125,904 172,713 2,678,763 2,577,612 INCOME TAX 704,945 327,911 1,041,857 873,525 NET INCOME 420,959 (155,198 ) 1,636,906 1,704,087 OTHER COMPREHENSIVE ITEM: Foreign currency translation gain 98,779 59,086 291,400 244,404 NET COMPREHENSIVE INCOME $ 519,738 $ (96,112 ) $ 1,928,306 $ 1,948,491 See notes to combined financial statements F-3 INNER MONGOLIA JIN MA CONSTRUCTION COMPANY LTD. INNER MONGOLIA JIN MA HOTEL COMPANY LTD. AND INNER MONGOLIA JIN MA REAL ESTATE DEVELOPMENT COMPANY LTD. COMBINED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Nine Month Periods Ended March 31, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 1,636,906 $ 1,704,087 Adjustments to reconcile net income from operations to net cash provided by operating activities: Depreciation 216,063 156,790 Bad debts expense 481,763 55,868 Changes in assets and liabilities: Accounts receivable 6,247,764 (4,942,926 ) Inventories 236,239 (669,744 ) Other receivables 10,499 (49,175 ) Advance to suppliers 1,122,711 (1,344,676 ) Other assets (126,987 ) - Accounts payable and accrued expenses (8,668,466 ) (572,872 ) Income tax payable 3,661 411,426 Advances from customers 701,686 6,580,190 NET CASH PROVIDED BY OPERATING ACTIVITIES 1,382,601 1,328,968 CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sale of real estate - 1,583,935 Purchase land for real estate (660,998 ) - Purchase of property, plant and equipment (281,677 ) - NET CASH PROVIDED BY/ (USED IN) INVESTING ACTIVITIES (942,675 ) 1,583,935 CASH FLOWS FROM FINANCING ACTIVITIES: Repayments on loans payable - (267,164 ) Repayments on related party advances (221,753 ) (393,832 ) Proceeds from loans payable - 104,269 Repayments on loans payable - (104,269 ) Advances to related parties - (1,353,076 ) Distribution to members - (1,532,256 ) Increase in reserve funds - 16,617 NET CASH USED IN FINANCING ACTIVITIES (221,753 ) (3,529,711 ) EFFECT OF EXCHANGE RATE ON CASH 9,980 (25,013 ) NET (DECREASE) INCREASE IN CASH & CASH EQUIVALENTS 228,153 (641,821 ) CASH& CASH EQUIVALENTS- beginning of period 180,924 795,569 CASH & CASH EQUIVALENTS - end of the period $ 409,077 $ 153,748 SUPPLEMENTAL DISCLOSURE OF CASH FLOWINFORMATION: Cash paid for: Interest $ 186,600 $ 226,626 Income taxes $ 1,041,857 $ 873,525 See notes to combined financial statements F-4 Inner Mongolia Jin Ma Construction Company Ltd., Inner Mongolia Hotel Company Ltd., and Inner Mongolia Real Estate Development Company Ltd. NOTES TO UNAUDITED COMBINED FINANCIAL STATEMENTS March 31, 2007 NOTE 1 –
